Case 2:19-cv-12506-GCS-RSW ECF No. 13 filed 10/05/20         PageID.84    Page 1 of 3




             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MICHIGAN
                  SOUTHERN DIVISION
ANTHONY MEEKS,

      Plaintiff,
                                       CASE NO. 2:19-CV-12506
v.                                     HONORABLE GEORGE CARAM STEEH
                                       UNITED STATES DISTRICT JUDGE
MICHIGAN DEPARTMENT
OF CORRECTIONS, et. al.,

     Defendants,
__________________________________________/

            OPINION AND ORDER AND ORDER DENYING
          THE MOTION FOR RECONSIDERATION (ECF No. 12)

      Plaintiff Anthony Meeks filed a pro se civil rights complaint under 42

U.S.C. § 1983. The complaint was dismissed without prejudice against defendants

Michigan Department of Corrections, Heidi Washington, S. Campbell, Officer

Monroe, and Sergeant Muhr. The Court transferred the remainder of the complaint

to the United States District Court for the Western District of Michigan for further

proceedings because venue for the remaining claims was not proper in the United

States District Court for the Eastern District of Michigan. The case was transferred

to the Western District of Michigan where a file has now been opened up under

Case No. 1:20-cv-00839 (W.D. Mich.). Plaintiff filed objections to this Court’s

order of partial dismissal and transfer, which the Court construes as a motion for

reconsideration. For the reasons that follow, the motion is DENIED.

                                          1
Case 2:19-cv-12506-GCS-RSW ECF No. 13 filed 10/05/20         PageID.85      Page 2 of 3




      U.S. Dist.Ct. Rules, E.D. Mich. 7.1 (g) allows a party to file a motion for

reconsideration. However, a motion for reconsideration which presents the same

issues already ruled upon by the court, either expressly or by reasonable

implication, will not be granted. Ford Motor Co. v. Greatdomains.com, Inc., 177 F.

Supp. 2d 628, 632 (E.D. Mich. 2001). A motion for reconsideration should be

granted if the movant demonstrates a palpable defect by which the court and the

parties have been misled and show that correcting the defect will lead to a different

disposition of the case. See DirecTV, Inc. v. Karpinsky, 274 F. Supp. 2d 918, 921

(E.D. Mich. 2003).

      In the present case, plaintiff has made a number of lengthy arguments in

support of his motion for reconsideration. All of these arguments were considered

by this Court, however, either expressly, or by reasonable implication, when the

Court dismissed the claims against the defendants who were properly before this

Court and transferred the remainder of the case to the Western District of

Michigan.

      Plaintiff’s motion for reconsideration will therefore be denied, because

plaintiff is merely presenting issues which were already ruled upon by this Court,

either expressly or by reasonable implication, when the Court partially dismissed

the complaint and transferred the remaining claims and defendants to the United




                                          2
Case 2:19-cv-12506-GCS-RSW ECF No. 13 filed 10/05/20         PageID.86   Page 3 of 3




States District Court for the Western District of Michigan. See Hence v. Smith, 49

F. Supp. 2d 549, 553 (E.D. Mich. 1999).

                                     ORDER


      Based upon the foregoing, IT IS ORDERED that:

the motion for reconsideration (ECF No. 12) is DENIED.

Dated: October 6, 2020                        s/George Caram Steeh
                                              GEORGE CARAM STEEH
                                              United States District Judge




                                          3
